Siendo la única cuestión levantada la suficiencia y apreciación de la prueba por la corte sentenciadora, y re-sultando suficientes las circunstancias expresadas por los tes-tigos de cargo para sostener la conclusión a que llegó la corte inferior, en ausencia de explicación adecuada y ha-biendo el juez de distrito tácitamente rechazado la explica-ción de dichas circunstancias manifestada por el acusado y otro testigo de la defensa, y no existiendo error tan mani-fiesto que requiera la revocación, se confirmó la sentencia apelada.